Case 3:18-cv-00195-BEN-AHG Document 101 Filed 03/04/21 PageID.878 Page 1 of 10




     1     CENTER FOR DISABILITY ACCESS
           Russell Handy, Esq., SBN 195058
     2     Phyl Grace, Esq., SBN 171771
           Mail: PO Box 262490
     3     San Diego, CA 92196-2490
           Delivery: 9845 Erma Road, Suite 300
     4     San Diego, CA 92131
           (858) 375-7385; (888) 422-5191 fax
     5        phylg@potterhandy.com
           Attorneys for Plaintiff
     6
     7
     8
                               UNITED STATES DISTRICT COURT
     9                       SOUTHERN DISTRICT OF CALIFORNIA
    10
    11     Chris Langer,                             Case: 3:18-cv-00195-BEN-NLS
    12             Plaintiff,
                                                     Plaintiff’s Opposition to the
    13        v.                                     Motion for Attorney’s Fees of
                                                     Defendants
    14     Milan Kiser, in individual and
           representative capacity as trustee        Date: March 22, 2021
    15     of the Milan and Diana Kiser              Time: 10:30 a.m.
           Revocable Trust dated August 19,          Ctrm: 5A
    16     2003;
           Diana Kiser, in individual and
    17     representative capacity as trustee        Hon. Roger T. Benitez
           of the Milan and Diana Kiser
    18     Revocable Trust dated August 19,
           2003;
    19
                   Defendants.
    20
           _______________________________________
    21
           Milan and Diana Kiser, as
    22     trustees of the Milan and Diana
           Kiser Revocable Trust dated
    23     August 19, 2003,
    24             Counterclaimants,
    25        v.
    26     Chris Langer, an individual;
           and Roes 1-20,
    27
                   Counterclaim Defendants.
    28




         Oppo to Motion for Fees                        Case: 3:18-cv-00195-BEN-NLS
Case 3:18-cv-00195-BEN-AHG Document 101 Filed 03/04/21 PageID.879 Page 2 of 10




     1                                  TABLE OF CONTENTS
     2
     3   TABLE OF CONTENTS ................................................................................ i
     4   TABLE OF AUTHORITIES.......................................................................... ii
     5
           I.      Preliminary statement..................................................................... 1
     6
           II.     The standard for awarding attorneys’ fees or costs to
     7               prevailing defendants in an ADA case. .......................................1
     8     III.    Langer’s ADA claim that the failure to provide accessible
                     parking in the east lot had both factual and legal support.
     9               While the weight of evidence presented at trial
                     ultimately convinced the Court that the east lot was not
    10               open to the public, this does not mean that Langer’s
                     claims lacked factual or legal support. ........................................2
    11
           IV.     Neither the Court’s “doubt” about Langer’s intent to
    12              return to the property, nor the Court’s discussion about
                    what constitutes a “legitimate” reason for returning to
    13              the property alter the fact that Langer had factual
                    support for his claim. ................................................................... 4
    14
           V.      Conclusion ....................................................................................... 7
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28


                                                              i
         Oppo to Motion for Fees                                         Case: 3:18-cv-00195-BEN-NLS
Case 3:18-cv-00195-BEN-AHG Document 101 Filed 03/04/21 PageID.880 Page 3 of 10




     1                                TABLE OF AUTHORITIES
     2
         Cases
     3
         Brown v. Lucky Stores, Inc.,
     4
               246 F.3d 1182 (9th Cir. 2001) ............................................................ 1
     5
         Christiansburg Garment Co. v. Equal Employment Opportunity Comm'n, '
     6
               434 U.S. 412, 98 S. Ct. 694, 54 L. Ed. 2d 648 (1978) .......................1
     7
         Houston v. Marod Supermarkets, Inc.,
     8
               733 F.3d 1323 (11th Cir. 2013) ..........................................................6
     9
         Kohler v. Flava Enterprises, Inc.,
    10
               779 F.3d 1016 (9th Cir. 2015) ............................................................ 2
    11
         Summers v. A. Teichert & Son, Inc.,
    12
               127 F.3d 1150 (9th Cir.1997) ............................................................. 1
    13
         Statutes
    14
         42 U.S.C. § 12182(a) ................................................................................... 3
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28


                                                             ii
         Oppo to Motion for Fees                                       Case: 3:18-cv-00195-BEN-NLS
Case 3:18-cv-00195-BEN-AHG Document 101 Filed 03/04/21 PageID.881 Page 4 of 10




     1       I. Preliminary statement
     2           A prevailing defendant in an ADA case can only recover fees in truly
     3   “exceptional” cases—cases where the claims are frivolous, lacking a
     4   foundation in fact or law. Here, Kiser argues that Langer’s case was such a
     5   frivolous case because (A) the Court found the east lot was not a public
     6   accommodation and (B) Langer did not prove a genuine intent to return. But
     7   neither ﬁnding transmutes the case to a frivolous one. Langer had both factual
     8   and legal support for his claims, although he ultimately failed to carry his
     9   burden at trial. There is no basis to award attorney’s fees to Kiser.
    10
    11
             II. The standard for awarding attorneys’ fees or costs to
    12           prevailing defendants in an ADA case.
    13           The Ninth Circuit has repeatedly held that attorneys’ fees, litigation
    14   expenses and costs should only be awarded to prevailing defendants where the
    15   plaintiﬀ’s case was “frivolous, unreasonable, or without foundation.” 1 In so
    16   holding, the Ninth Circuit applied the “Christiansburg test.” 2 The Supreme
    17   Court held in Christiansburg that “assessing attorney's fees against plaintiﬀs
    18   simply because they do not ﬁnally prevail” would “undercut the eﬀorts of
    19   Congress to promote the vigorous enforcement” of civil rights. 3 The mere fact
    20   that a plaintiﬀ “did not ultimately prevail,” does not mean that the case was
    21   “unreasonable or without foundation.” 4 Thus, a fee award to a prevailing
    22
    23
         1
           See, e.g., Brown v. Lucky Stores, Inc., 246 F.3d 1182, 1190 (9th Cir.
    24
                 2001); Summers v. A. Teichert & Son, Inc., 127 F.3d 1150, 1154
    25           (9th Cir.1997).
         2
    26     Brown, 246 F.3d at 1190.
         3
    27     Christiansburg Garment Co. v. Equal Employment Opportunity Comm'n,
                 434 U.S. 412, 422, 98 S. Ct. 694, 700, 54 L. Ed. 2d 648 (1978).
    28
         4
           Christiansburg, 434 U.S. at 422.
                                               1
         Oppo to Motion for Fees                       Case: 3:18-cv-00195-BEN-NLS
Case 3:18-cv-00195-BEN-AHG Document 101 Filed 03/04/21 PageID.882 Page 5 of 10




     1   defendant is only seen in “exceptional circumstances.” 5 Here, Kiser is not
     2   entitled to an award of attorney’s fees and costs because Langer’s claims were
     3   not frivolous, i.e., they had both factual and legal support.
     4
     5
         III. Langer’s ADA claim that the failure to provide accessible
     6        parking in the east lot had both factual and legal
              support. While the weight of evidence presented at trial
     7        ultimately convinced the Court that the east lot was not
              open to the public, this does not mean that Langer’s
     8        claims lacked factual or legal support.
     9         After considering the lease agreement, and the testimony of the
    10   property owners/lessors, this Court determined that the parking lot was not a
    11   place of public accommodation. But Langer’s legal and factual claims
    12   nonetheless had merit and support. As a foundational matter, it should be
    13   noted that Langer never claimed that the east lot (or any parking lot at the site)
    14   was a place of public accommodation. Langer claimed that the businesses were
    15   places of public accommodation and that parking was one of the privileges
    16   oﬀered to the customers.
    17         There is no question that the 1 Stop Smoke Shop and the Gour Maine
    18   Lobster shop (“Lobster Shop”) are retail-sales businesses open to the public
    19   and, therefore, qualify as “public accommodations” as that term is deﬁned by
    20   the ADA. 6 No one argued diﬀerently and the Court did not ﬁnd otherwise.
    21   Additionally, it undisputed that the Kiser defendants owned the property and
    22   leased it to these businesses.
    23         Under the ADA, those who own and operate such business, and the
    24   people who lease to them, are responsible to ensure that persons with
    25   disabilities enjoy the full and equal enjoyment of any facility or privilege that
    26
    27
         5
           Kohler v. Flava Enterprises, Inc., 779 F.3d 1016, 1020 (9th Cir. 2015).
    28
         6
           See 42 U.S.C. § 12181(7)(E).
                                               2
         Oppo to Motion for Fees                       Case: 3:18-cv-00195-BEN-NLS
Case 3:18-cv-00195-BEN-AHG Document 101 Filed 03/04/21 PageID.883 Page 6 of 10




     1   is made available to customers. 7 Thus, the legal and factual question presented
     2   in this case was whether the public accommodation, i.e., the Lobster Shop,
     3   oﬀered parking to its customers. And on this fee motion, the inquiry is even
     4   more permissive: it is whether there was any factual support for the claim that
     5   the Lobster Shop oﬀered parking to its customers. An examination of the
     6   evidence demonstrates that there was solid, admissible evidence to support
     7   the claim.
     8         Here, the business owner himself, Mr. Taylor, testiﬁed at trial that on the
     9   date that Langer went to the Lobster Shop, “the front gate to the East Lot was
    10   open all the time, and it was common for customers to pull into East Lot and
    11   park if there were available parking spots,” and that during that very time
    12   period, “he had two spots available for customers, and they could use either
    13   the East Lot by parking in spot number one or twenty-two on the other side of
    14   the lot.” 8 Taylor further testiﬁed that “on the day Plaintiﬀ took his photograph
    15   on September 19, 2017, a customer would not have been trespassing if he
    16   parked in parking space number one.” 9
    17         Thus, there is no question that, at a minimum, there was clear factual
    18   support for Langer’s claim that parking was one of the facilities or privileges
    19   being oﬀered to customers of the Lobster Shop when he visited. The fact that
    20   the Lobster Shop may have been acting in violation of a private agreement with
    21   the landlord or that the Lobster Shop should not have been oﬀering this
    22   parking, does not change the fact that the Lobster Shop was oﬀering parking
    23   and Langer had factual support for his claim.
    24
    25   7
           42 U.S.C. § 12182(a).
         8
    26     Findings of Fact/Conclusions of Law (Docket Entry 92), p. 11, lines 16-
    27          21.
         9
    28
           Findings of Fact/Conclusions of Law (Docket Entry 92), p. 11, lines 21-
                22
                                              3
         Oppo to Motion for Fees                      Case: 3:18-cv-00195-BEN-NLS
Case 3:18-cv-00195-BEN-AHG Document 101 Filed 03/04/21 PageID.884 Page 7 of 10




     1            In short, Langer had a non-frivolous claim that (1) the public
     2   accommodation (the Lobster Shop) was oﬀering parking privileges to its
     3   customers but failing to provide accessible parking; (2) that the Kiser
     4   defendants were lessors to this public accommodation; and (3) that this was a
     5   violation of the ADA. The fact that Langer’s non-frivolous claim did not prevail
     6   after a trial on the merits does not transmute the claim into a frivolous one.
     7   Given that the owner of the public accommodation himself testiﬁed at trial that
     8   he was oﬀering parking to his customers, it can hardly be said that Langer’s
     9   claim (about this same fact) lacked factual foundation. There is no basis to
    10   award attorney’s fees to Kiser on this issue.
    11
    12    IV. Neither the Court’s “doubt” about Langer’s intent to
              return to the property, nor the Court’s discussion about
    13        what constitutes a “legitimate” reason for returning to
              the property alter the fact that Langer had factual
    14        support for his claim.
    15            Kiser also argues that it is entitled to fees because “Plaintiﬀ also ﬁled
    16   and maintained this action despite the fact that he did not have a genuine
    17   intent to return to the property.” 10 The Court issued ﬁndings on this topic that
    18   appear to be contradictory but can be harmonized with a correct
    19   understanding of the law.
    20            First, as cited by Kiser, the Court found: “the Court ﬁnds that, at the
    21   time he ﬁled suit, Mr. Langer did not intend to return to the Property (at least
    22   to purchase lobster). The Court ﬁnds that Plaintiﬀ’s purpose in visiting the
    23   Property was to identify potential ADA violations, not to actually purchase
    24   lobster or patronize the Smoke Shop.” 11 But, also, the Court held that a “critical
    25   aspect of standing in ADA cases is the legitimacy of plaintiﬀ’s intent to return
    26
         10
    27        Defense PNA (Docket Entry 94-1), p. 4, lines 24-25.
         11
    28
              Findings of Fact/Conclusions of Law (Docket Entry 92), p. 18, lines 7-
                  11 (emphasis added).
                                                4
         Oppo to Motion for Fees                         Case: 3:18-cv-00195-BEN-NLS
Case 3:18-cv-00195-BEN-AHG Document 101 Filed 03/04/21 PageID.885 Page 8 of 10




     1   to the business sued” and that Langer did in fact establish his standing because
     2   although the Court doubted Langer’s credibility, “he nonetheless stated he
     3   intended to return both in his complaint as well as at trial.” 12
     4         In other words, the Court held that Langer could not establish standing
     5   unless he demonstrated an intent to return and, although the Court expressed
     6   its reservations about Langer’s evidence, ultimately found that Langer had
     7   established such standing, i.e., intent to return. But this would seem to
     8   contradict the Court’s statement that “Langer did not intend to return to the
     9   Property (at least to purchase lobster).” These contradictions can be
    10   harmonized.
    11         Even if were true that Langer’s reason for going to the Lobster Shop (and
    12   for returning in the future) were to ﬁnd ADA violations (and then to later see if
    13   they still existed), instead of being driven by a naked hunger for lobster ﬂesh,
    14   Langer would still enjoy standing and his ADA claim would have merit.
    15         The Ninth Circuit has held that ADA “testers”—folks actively looking
    16   for non-complying businesses—have full standing. In Civ. Rights Educ., the
    17   Ninth Circuit had to grapple with the question of “whether a plaintiﬀ has
    18   constitutional standing where her only motivation for visiting a facility is to
    19   test it for ADA compliance.”13 After a thorough analysis of the various circuits
    20   that have found that ADA plaintiﬀs have “tester” standing, the Ninth Circuit
    21   found “as a matter of ﬁrst impression, a plaintiﬀ suing under Title III of the
    22   ADA can claim tester standing; plaintiﬀs' status as testers, rather than bona
    23   ﬁde hotel patrons, [does] not deprive them of standing.” 14 And the reason is
    24
    25
         12
    26      Findings of Fact/Conclusions of Law (Docket Entry 92), p. 26, fn. 16.
    27   13
            Civ. Rights Educ. and Enf't Ctr. v. Hosp. Properties Tr., 867 F.3d 1093,
    28           1096 (9th Cir. 2017).
         14
            Civ. Rights Educ., 867 F.3d at 1093.
                                                5
         Oppo to Motion for Fees                        Case: 3:18-cv-00195-BEN-NLS
Case 3:18-cv-00195-BEN-AHG Document 101 Filed 03/04/21 PageID.886 Page 9 of 10




     1   simple: “motivation is irrelevant to the question of standing under Title III of
     2   the ADA.” 15
     3          And this makes sense. Regardless of the reason for going to a public
     4   place, a person with a disability has a right to be free from discrimination and
     5   to enjoy barrier-free facilities. It is no defense to an unlawful-discrimination
     6   charge to cry, “but you were looking for a violation” or “you were hoping we
     7   broke the law.”
     8          One of the cases that the Ninth Circuit found persuasive in reaching its
     9   tester-standing decision was Houston v. Marod. There, the Houston court held:
    10   “the tester motive behind [plaintiﬀ’s] past and future visits to the Presidente
    11   Supermarket does not preclude his having standing to sue for invasions of his
    12   legal rights.” 16
    13          Here, Langer testiﬁed that he went to the Lobster Shop (and the Smoke
    14   Shop) to buy their products. Langer is the world’s foremost expert on his own
    15   motivations and intentions. His admissible testimony may not have persuaded
    16   the trier of fact, but it remains solid and admissible evidence. Langer’s
    17   testimony may not have carried the day at trial, but the argument that Langer
    18   did not have any facts to support his claim about an intent to return is inane.
    19          Moreover, one thing that no one doubted or contested was that Langer
    20   had at least one reason for patronizing the Smoke Shop and Lobster Shop: as
    21   an ADA tester, looking for law breaking businesses with the intent to haul them
    22   into court. And, according to the Ninth Circuit, even if the plaintiﬀ’s sole
    23   motive for initially visiting the business and his sole motive for making a future
    24   visit is a tester motive, he still has standing. It could even be argued that the
    25   fact that the plaintiﬀ is a tester and has an extensive litigation history as a
    26
    27   15
            Civ. Rights Educ., 867 F.3d at 1102.
    28
         16
            Houston v. Marod Supermarkets, Inc., 733 F.3d 1323, 1332 (11th Cir.
                 2013). (emphasis added).
                                               6
         Oppo to Motion for Fees                       Case: 3:18-cv-00195-BEN-NLS
Case 3:18-cv-00195-BEN-AHG Document 101 Filed 03/04/21 PageID.887 Page 10 of 10




      1   veteran tester supports his claim that he will return. Aside from the near-
      2   universal enjoyment of eating lobster, Langer has an important litigation
      3   reason to return: to have standing. This is an entirely appropriate motivation
      4   and it stands independent of proximity or preference as a person who is
      5   motivated to ensure compliance will drive further and patronize even places
      6   he may not have a “preference” for.
      7            In any event, not only did Langer have factual support for claiming an
      8   intent to return (his own testimony) but the Court actually found that Langer
      9   had submitted suﬃcient evidence of an intent to return to establish standing.
     10   Thus, the mere fact that Langer did not prevail at trial, does not mean that his
     11   claimed lacked factual or legal support.
     12
     13    V. Conclusion
     14            As the Supreme Court has held, the mere fact that a plaintiﬀ “did not
     15   ultimately prevail,” does not mean that the case was “unreasonable or without
     16   foundation.” 17 Here, Langer had a sound legal theory and solid factual support
     17   for his claim that parking was a privilege oﬀered to customers and that he had
     18   standing to bring the case. The motion for attorney’s fees and litigation
     19   expenses should be denied.
     20
     21   Dated: March 4, 2020               CENTER FOR DISABILITY ACCESS
     22
                                             By:       /s/ Russell Handy
     23
                                                       Russell Handy, Esq.
     24                                                Attorneys for Plaintiff
     25
     26
     27
     28
          17
               Christiansburg, 434 U.S. at 422.
                                                   7
          Oppo to Motion for Fees                           Case: 3:18-cv-00195-BEN-NLS
